Exhibit 10.1

MID-AMERICA APARTMENT COMMUNITIES, INC.

2013 STOCK INCENTIVE PLAN

SECTION 1.    GENERAL PURPOSE OF THE PLAN; DEFINITIONS

The name of the plan is the Mid-America Apartment Communities, Inc. 2013 Stock
Incentive Plan (the “Plan”). The purpose of the Plan is to encourage and enable
the officers, employees, Independent Directors and other key persons of
Mid-America Apartment Communities, Inc. (the “Company”), and the employees and
other key persons of Mid-America Apartments, L.P. (the “Operating Partnership”)
and the Company’s other Subsidiaries, upon whose judgment, initiative and
efforts the Company largely depends for the successful conduct of its business
to acquire a proprietary interest in the Company. It is anticipated that
providing such persons with a direct stake in the Company’s welfare will assure
a closer identification of their interests with those of the Company, thereby
stimulating their efforts on the Company’s behalf and strengthening their desire
to remain with the Company.

The following terms shall be defined as set forth below:

“Act” means the Securities Exchange Act of 1934, as amended from time to time.

“Administrator” is defined in Section 2(a).

“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Non-Qualified Stock
Options, Restricted Stock Awards, Restricted Stock Units, Unrestricted Stock
Awards, Performance Share Awards, Dividend Equivalent Rights, Cash-Based Awards
and Other Stock-Based Awards.

“Board” means the Board of Directors of the Company as constituted from time to
time.

“Cash-Based Award” means an Award entitling the recipient to receive a
cash-denominated payment.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor Code, and related rules, regulations and interpretations.

“Committee” means the Compensation Committee of the Board.

“Company” means Mid-America Apartment Communities, Inc., a Tennessee
corporation, and any successor thereto.

“Covered Employee” means an employee who is a “covered employee” within the
meaning of Section 162(m) of the Code and the regulations promulgated
thereunder.

“Dividend Equivalent Right” means Awards granted pursuant to Section 13.

“Effective Date” means the date on which the Plan was initially approved by
shareholders as set forth in Section 21.

“Fair Market Value” on any given date means the last reported sale price of the
Stock on such date or, if no Stock is traded on such date, the next preceding
date on which Stock was traded, as reflected on the New York Stock Exchange or,
if applicable, any other national stock exchange on which the Stock is traded or
admitted to trading or, if none of the foregoing is applicable, then the Fair
Market Value of the Stock as determined in good faith by the Committee.

 

1



--------------------------------------------------------------------------------

“Incentive Stock Option” means any Stock Option that qualifies as and is
designated in writing in the related Option agreement as constituting an
“incentive stock option” as defined in Section 422 of the Code.

“Independent Director” means a member of the Board who is not also an employee
of the Company or any Subsidiary.

“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

“Operating Partnership” means Mid-America Apartments, L.P., a Tennessee limited
partnership, and any successor thereto.

“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5.

“Other Stock-Based Award” means Awards granted pursuant to Section 10.

“Performance-Based Award” means any Restricted Stock Award, Restricted Stock
Unit, Performance Share Award or Other Stock-Based Award granted to an employee
that is intended to qualify as “performance-based compensation” under
Section 162(m) of the Code and the regulations promulgated thereunder.

“Performance Criteria” means the criteria that the Administrator selects for
purposes of establishing the Performance Goal or Performance Goals for an
individual for a Performance Cycle. The Performance Criteria which shall be
applicable to the organizational level specified by the Administrator,
including, but not limited to, the Company or a unit, division, group, region,
or Subsidiary of the Company, that will be used to establish Performance Goals
are limited to the following: funds from operations, funds from operations per
share, adjusted funds from operations, adjusted funds from operations per share,
net operating income, gross operating income, total shareholder return, earnings
per share, stock price, acquisitions, dispositions, strategic transactions,
portfolio or regional occupancy rates, portfolio or regional rent rates,
portfolio or regional revenue rates, return on capital, assets, equity,
development, or investment, any of which may be measured either in absolute
terms or as compared to any incremental increase or as compared to results of
one or more peer groups.

“Performance Cycle” means one or more periods of time, which may be of varying
and overlapping durations, as the Administrator may select, over which the
attainment of one or more Performance Criteria will be measured for the purpose
of determining a participant’s right to and the payment of a Restricted Stock
Award, Restricted Stock Unit, Performance Share Award or Other Stock-Based
Award, the vesting and/or payment of which is subject to the attainment of one
or more Performance Goals. Each such period shall not be less than 12 months.

“Performance Goals” means, for a Performance Cycle, the specific goals
established in writing by the Administrator for a Performance Cycle based upon
the Performance Criteria.

“Performance Share Award” means Awards granted pursuant to Section 9.

“Restricted Stock Award” means Awards granted pursuant to Section 6.

“Restricted Stock Unit” means Awards granted pursuant to Section 7.

“Sale Event” means (i) the sale of all or substantially all of the assets of the
Company on a consolidated basis to an unrelated person or entity, (ii) a merger,
reorganization or consolidation pursuant to which the holders of the Company’s
outstanding voting power and outstanding stock immediately prior to such
transaction do not own a majority of the outstanding voting power and
outstanding stock or other equity interests of the resulting or successor entity
(or its ultimate parent, if applicable) immediately upon completion of such
transaction, (iii) the sale of all of the Stock of the Company to an unrelated
person, entity or group thereof acting in concert, or

 

2



--------------------------------------------------------------------------------

(iv) any other transaction in which the owners of the Company’s outstanding
voting power immediately prior to such transaction do not own at least a
majority of the outstanding voting power of the Company or any successor entity
immediately upon completion of the transaction other than as a result of the
acquisition of securities directly from the Company.

“Stock” means the Common Stock, par value $.01 per share, of the Company,
subject to adjustments pursuant to Section 3.

“Subsidiary” means any corporation or other entity (other than the Company) in
any unbroken chain of corporations or other entities beginning with the Company
if each of the corporations or entities (other than the last corporation or
entity in the unbroken chain) owns stock or other interests possessing 50
percent or more of the economic interest or the total combined voting power of
all classes of stock or other interests in one of the other corporations or
entities in the chain.

“Unrestricted Stock Award” means any Award granted pursuant to Section 8.

 

SECTION 2. ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT
PARTICIPANTS AND DETERMINE AWARDS

(a) Committee. The Plan shall be administered by either the Board or the
Committee (in either case, the “Administrator”). Each member of the Committee
shall be a “non-employee director” within the meaning of Rule 16b-3(b)(3)(i)
promulgated under the Act, or any successor definition under said rule. Each
member of the Committee shall also be an “outside director” within the meaning
of Section 162(m) of the Code and the regulations promulgated thereunder.

(b) Powers of Administrator. The Administrator shall have the power and
authority to grant Awards consistent with the terms of the Plan, including the
power and authority:

(i) to select the individuals to whom Awards may from time to time be granted;

(ii) to determine the time or times of grant, and the extent, if any, of
Incentive Stock Options, Non-Qualified Stock Options, Restricted Stock Awards,
Restricted Stock Units, Unrestricted Stock Awards, Performance Share Awards,
Dividend Equivalent Rights and Other Stock-Based Awards, or any combination of
the foregoing, granted to any one or more participants;

(iii) to determine the number of shares of Stock to be covered by any Award;

(iv) to determine and modify from time to time the terms and conditions,
including restrictions, not inconsistent with the terms of the Plan, of any
Award, which terms and conditions may differ among individual Awards and
participants, and to approve the form of written instruments evidencing the
Awards; provided, however, that except as otherwise provided in Section 3(b) or
3(c), the Administrator is not permitted to reduce the exercise price of Stock
Options or effect repricing of Stock Options through cancellation and re-grants
or cancellation in exchange for cash;

(v) to accelerate at any time the exercisability or vesting of all or any
portion of any Award in circumstances involving a Change in Control or the
death, disability or termination of employment of a Plan participant;

(vi) subject to the provisions of Section 5(c), to extend at any time the
post-termination period in which Stock Options may be exercised;

(vii) to determine at any time whether, to what extent, and under what
circumstances Stock and other amounts payable with respect to an Award shall be
deferred either automatically or at the election of the participant and whether
and to what extent the Company shall pay or credit amounts constituting deemed
interest (at rates determined by the Administrator) or dividends or deemed
dividends on such deferrals; and

 

3



--------------------------------------------------------------------------------

(viii) at any time to adopt, alter and repeal such rules, guidelines and
practices for administration of the Plan and for its own acts and proceedings as
it shall deem advisable; to interpret the terms and provisions of the Plan and
any Award (including related written instruments); to make all determinations it
deems advisable for the administration of the Plan; to decide all disputes
arising in connection with the Plan; and to otherwise supervise the
administration of the Plan.

All decisions and interpretations of the Administrator shall be made in the
Administrator’s sole and absolute discretion and shall be final and binding on
all persons, including the Company and Plan participants.

(c) Delegation of Authority to Grant Awards. The Administrator, in its
discretion, may delegate to the Chief Executive Officer of the Company all or
part of the Administrator’s authority and duties with respect to Awards,
including the granting thereof, to individuals who are not subject to the
reporting and other provisions of Section 16 of the Act or “covered employees”
within the meaning of Section 162(m) of the Code. Any such delegation by the
Administrator shall include a limitation as to the amount of Awards that may be
awarded during the period of the delegation and shall contain guidelines as to
the determination of the exercise price of any Option, the conversion ratio or
price of other Awards and the vesting criteria. The Administrator may revoke or
amend the terms of a delegation at any time but such action shall not invalidate
any prior actions of the Administrator’s delegate or delegates that were
consistent with the terms of the Plan.

 

SECTION 3. STOCK ISSUABLE UNDER THE PLAN; RECAPITALIZATIONS; MERGERS; SUBSTITUTE
AWARDS

(a) Stock Issuable. The maximum number of shares of Stock reserved and available
for issuance under the Plan shall be the sum of (i) 225,000 shares plus (ii) the
shares underlying awards under the Company’s 2004 Stock Plan (the “2004 Plan”)
which are forfeited, cancelled or otherwise terminated after the Effective Date,
subject to adjustment as provided in this Section 3. For purposes of this
limitation, the shares of Stock underlying any Awards that are forfeited,
canceled, held back upon exercise of an Option or settlement of an Award to
cover the exercise price or tax withholding, reacquired by the Company prior to
vesting, satisfied without the issuance of Stock or otherwise terminated (other
than by exercise) shall be added back to the shares of Stock available for
issuance under the Plan. With respect to grants made or compensation earned
under the Plan, Stock Options with respect to no more than 100,000 shares of
Stock may be granted to any one individual participant during any one calendar
year period. The shares available for issuance under the Plan may be authorized
but unissued shares of Stock or shares of Stock reacquired by the Company.

(b) Changes in Stock. Subject to Section 3(c) hereof, if, as a result of any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar change in the Company’s capital stock, the
outstanding shares of Stock are increased or decreased or are exchanged for a
different number or kind of shares or other securities of the Company, or
additional shares or new or different shares or other securities of the Company
or other non-cash assets are distributed with respect to such shares of Stock or
other securities, the Committee shall make equitable or proportionate
adjustments in (i) the maximum number of shares reserved for issuance under the
Plan, (ii) the number of Stock Options that can be granted to any one individual
participant and the maximum number of shares that may be granted under a
Performance-Based Award, (iii) the number and kind of shares or other securities
subject to any then outstanding Awards under the Plan, (iv) the repurchase
price, if any, per share subject to each outstanding Restricted Stock Award,
and/or (v) the price for each share subject to any then outstanding Stock
Options under the Plan, without reducing the aggregate exercise price (i.e., the
exercise price multiplied by the number of Stock Options). The Committee shall
also make equitable or proportionate adjustments in the number of shares subject
to outstanding Awards and the exercise price and/or the terms of outstanding
Awards to take into account cash dividends declared and paid other than in the
ordinary course or any other extraordinary corporate event, other than those
contemplated by Section 3(c) hereof, to the

 

4



--------------------------------------------------------------------------------

extent determined to be necessary by the Committee to avoid distortion in the
value of the Awards. Notwithstanding anything to the contrary set forth in this
Section 3(b), no adjustment shall be required pursuant to this Section 3(b) if
the Committee determines that such action could cause an Award to fail to
satisfy the conditions of any applicable exception from the requirements of
Section 409A of the Code or otherwise could subject a participant to the
additional tax imposed under Section 409A of the Code in respect of an
outstanding Award. All adjustments made by the Committee shall be final, binding
and conclusive. No fractional shares of Stock shall be issued under the Plan
resulting from any such adjustment, but the Committee in its discretion may make
a cash payment in lieu of fractional shares.

(c) Mergers. In contemplation of and subject to the consummation of a Sale
Event, the Board, or the board of directors of any corporation assuming the
obligations of the Company, may, in its discretion, take any one or more of the
following actions, as to outstanding Awards: (i) provide that such Awards shall
be assumed or equivalent awards shall be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof), and/or (ii) upon written
notice to the participants, provide that all Awards will terminate immediately
prior to the consummation of the Sale Event. In the event that, pursuant to
clause (ii) above, Awards will terminate immediately prior to the consummation
of the Sale Event, all vested Awards, other than Options, shall be fully settled
in cash or in kind at such appropriate consideration as determined by the
Administrator in its sole discretion after taking into account the consideration
payable per share of Stock pursuant to the business combination (the “Merger
Price”) and all Stock Options shall be fully settled, in cash or in kind, in an
amount equal to the difference between (A) the Merger Price times the number of
shares of Stock subject to such outstanding Stock Options (to the extent then
exercisable at prices not in excess of the Merger Price) and (B) the aggregate
exercise price of all such outstanding Stock Options; provided, however, that
each participant may be permitted, within a specified period determined by the
Administrator prior to the consummation of the Sale Event, to exercise all
outstanding Stock Options, including those that are not then exercisable,
subject to the consummation of the Sale Event.

(d) Substitute Awards. The Administrator may grant Awards under the Plan in
substitution for stock and stock based awards held by employees of another
corporation who become employees of the Company or a Subsidiary as the result of
a merger or consolidation of the employing corporation with the Company or a
Subsidiary or the acquisition by the Company or a Subsidiary of property or
stock of the employing corporation. The Administrator may direct that the
substitute awards be granted on such terms and conditions as the Administrator
considers appropriate in the circumstances. Awards granted pursuant to this
Section 3(d) shall not reduce the number of shares of Stock otherwise available
for issuance pursuant to the Plan under Section 3(a).

(e) Outside Director Limitation. Notwithstanding any other provision of the Plan
to the contrary, the aggregate grant date fair value (computed as of the date of
grant in accordance with applicable financial accounting rules) of all awards
granted to any Independent Director during any single calendar year shall not
exceed $200,000.

 

SECTION 4. ELIGIBILITY

Participants in the Plan will be such full or part-time officers and other
employees, Independent Directors and key persons of the Company, the Operating
Partnership and the Company’s other Subsidiaries who are responsible for or
contribute to the management, growth or profitability of the Company, the
Operating Partnership and the Company’s other Subsidiaries as are selected from
time to time by the Administrator in its sole discretion.

 

SECTION 5. STOCK OPTIONS

(a) Form of Stock Options. Any Stock Option granted under the Plan shall be in
such form as the Administrator may from time to time approve.

 

5



--------------------------------------------------------------------------------

Stock Options granted under the Plan may be either Incentive Stock Options or
Non-Qualified Stock Options. Incentive Stock Options may be granted only to
employees of the Company or any Subsidiary that is a “subsidiary corporation”
within the meaning of Section 424(f) of the Code. To the extent that any Option
does not qualify as an Incentive Stock Option, it shall be deemed a
Non-Qualified Stock Option. No Incentive Stock Option shall be granted under the
Plan after June 16, 2023.

Stock Options granted pursuant to this Section 5 shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Administrator
shall deem desirable.

(b) Exercise Price. The exercise price per share for the Stock covered by a
Stock Option granted pursuant to this Section 5 shall be determined by the
Administrator at the time of grant but shall not be less than 100 percent of the
Fair Market Value on the date of grant. If an employee owns or is deemed to own
(by reason of the attribution rules of Section 424(d) of the Code) more than 10
percent of the combined voting power of all classes of stock of the Company or
any parent or subsidiary corporation and an Incentive Stock Option is granted to
such employee, the option price of such Incentive Stock Option shall be not less
than 110 percent of the Fair Market Value on the grant date.

(c) Option Term. The term of each Stock Option shall be fixed by the
Administrator, but no Option shall be exercisable more than ten years after the
date the option is granted. If an employee owns or is deemed to own (by reason
of the attribution rules of Section 424(d) of the Code) more than 10 percent of
the combined voting power of all classes of stock of the Company or any parent
or subsidiary corporation and an Incentive Stock Option is granted to such
employee, the term of such option shall be no more than five years from the date
of grant.

(d) Exercisability; Rights of a Shareholder. Stock Options shall become
exercisable at such time or times, whether or not in installments, as shall be
determined by the Administrator at or after the grant date. The Administrator
may at any time accelerate the exercisability of all or any portion of any Stock
Option. An optionee shall have the rights of a shareholder only as to shares
acquired upon the exercise of a Stock Option and not as to unexercised Stock
Options. In the event that on the last business day of the term of a Stock
Option, other than an Incentive Stock Option (i) the exercise of the Stock
Option is prohibited by applicable law or (ii) Stock may not be purchased or
sold by certain employees or directors of the Company due to the “black-out
period” of a Company policy or a “lock-up” agreement undertaken in connection
with an issuance of securities by the Company, the term of the Stock Option
shall be extended for a period of thirty (30) days following the expiration of
the legal prohibition, black-out period or lock-up agreement.

(e) Method of Exercise. Stock Options may be exercised in whole or in part, by
giving written notice of exercise to the Company, specifying the number of
shares to be purchased. Payment of the purchase price may be made by one or more
of the following methods to the extent provided in the Option Award agreement:

(i) In cash, by certified or bank check or other instrument acceptable to the
Administrator;

(ii) Through the delivery (or attestation to the ownership) of shares of Stock
that are not then subject to restrictions under any Company plan. Such
surrendered shares shall be valued at Fair Market Value on the exercise date;

(iii) By the optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
purchase price; provided that in the event the optionee chooses to pay the
purchase price as so provided, the optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Administrator shall prescribe as a condition of such payment procedure;
or

 

6



--------------------------------------------------------------------------------

(iv) With respect to Stock Options that are not Incentive Stock Options, by a
“net exercise” arrangement pursuant to which the Company will reduce the number
of shares of Stock issuable upon exercise by the largest whole number of shares
with a Fair Market Value that does not exceed the aggregate exercise price.

Payment instruments will be received subject to collection. The delivery of
certificates representing the shares of Stock to be purchased pursuant to the
exercise of a Stock Option will be contingent upon receipt from the optionee (or
a purchaser acting in his stead in accordance with the provisions of the Stock
Option) by the Company of the full purchase price for such shares and the
fulfillment of any other requirements contained in the Stock Option or
applicable provisions of laws. In the event an optionee chooses to pay the
purchase price by previously-owned shares of Stock through the attestation
method, the number of shares of Stock transferred to the optionee upon the
exercise of the Stock Option shall be net of the attested shares. In the event
that the Company establishes, for itself or using the services of a third party,
an automated system for the exercise of Stock Options, such as a system using an
internet website or interactive voice response, then the paperless exercise of
Stock Options may be permitted through the use of such an automated system.

(f) Annual Limit on Incentive Stock Options. To the extent required for
“incentive stock option” treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the shares of Stock
with respect to which Incentive Stock Options granted under this Plan and any
other plan of the Company or its parent and subsidiary corporations become
exercisable for the first time by an optionee during any calendar year shall not
exceed $100,000. To the extent that any Stock Option exceeds this limit, it
shall constitute a Non-Qualified Stock Option.

 

SECTION 6. RESTRICTED STOCK AWARDS

(a) Nature of Restricted Stock Awards. A Restricted Stock Award is an Award
entitling the recipient to acquire, at par value or such other higher purchase
price determined by the Administrator, shares of Stock subject to such
restrictions and conditions as the Administrator may determine at the time of
grant (“Restricted Stock”). Conditions may be based on continuing employment (or
other business relationship) and/or achievement of pre-established performance
goals and objectives. The grant of a Restricted Stock Award is contingent on the
participant executing the Restricted Stock Award agreement. The terms and
conditions of each such agreement shall be determined by the Administrator, and
such terms and conditions may differ among individual Awards and participants.

(b) Rights as a Shareholder. Upon the grant of the Restricted Stock Award and
payment of any applicable purchase price, a participant shall have the rights of
a shareholder with respect to the voting of the Restricted Stock and receipt of
dividends. Notwithstanding the foregoing, cash dividends on shares covered by
the Restricted Stock Award that remain subject to risk of forfeiture due to
failure to meet performance-based conditions must be retained by or repaid by
the participant to the Company; provided that, to the extent provided for in the
Restricted Stock Award certificate, an amount equal to such cash dividends
retained or repaid by the participant may be paid to the participant upon the
lapsing of the performance-based conditions with respect to such Restricted
Stock Award. Unless the Administrator shall otherwise determine,
(i) uncertificated Restricted Stock shall be accompanied by a notation on the
records of the Company or the transfer agent to the effect that they are subject
to forfeiture until such Restricted Stock is vested as provided in Section 6(d)
below, and (ii) certificated Restricted Stock shall remain in the possession of
the Company until such Restricted Stock is vested as provided in Section 6(d)
below, and the participant shall be required, as a condition of the grant, to
deliver to the Company such instruments of transfer as the Administrator may
prescribe.

(c) Restrictions. Restricted Stock may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of except as specifically provided
herein or in the Restricted Stock Award agreement. If a participant’s employment
(or other business relationship) with the Company and its Subsidiaries
terminates for any reason, the Company shall have the right to repurchase
Restricted Stock that has not vested at the time of termination at its original
purchase price, from the participant or the participant’s legal representative.

 

7



--------------------------------------------------------------------------------

(d) Vesting of Restricted Stock. The Administrator at the time of grant shall
specify the date or dates and/or the attainment of pre-established performance
goals, objectives and other conditions on which the non-transferability of the
Restricted Stock and the Company’s right of repurchase or forfeiture shall
lapse. Subsequent to such date or dates and/or the attainment of such
pre-established performance goals, objectives and other conditions, the shares
on which all restrictions have lapsed shall no longer be Restricted Stock and
shall be deemed “vested.” Except as may otherwise be provided by the
Administrator either in the Award agreement or, subject to Section 17 below, in
writing after the Award agreement is issued, a participant’s rights in any
shares of Restricted Stock that have not vested shall automatically terminate
upon the participant’s termination of employment (or other business
relationship) with the Company and its Subsidiaries and such shares shall be
subject to the Company’s right of repurchase as provided in Section 6(c) above.

 

SECTION 7. RESTRICTED STOCK UNITS

(a) Nature of Restricted Stock Units. An Award of Restricted Stock Units is an
Award of phantom stock units to a participant, subject to restrictions and
conditions as the Administrator may determine at the time of grant. Conditions
may be based on continuing employment (or other business relationship) and/or
achievement of pre-established performance goals and objectives. The grant of a
Restricted Stock Unit is contingent on the participant executing the Award
agreement. The terms and conditions of each such Award agreement shall be
determined by the Administrator, and such terms and conditions may differ among
individual Awards and participants. Except in the case of Restricted Stock Units
with a deferred settlement date that satisfies Section 409A of the Code, at the
end of the vesting period, the Restricted Stock Unit, to the extent vested,
shall be settled in the form of shares of Stock. Any payment of shares of Stock
under an Award of Restricted Stock Units subject to Section 409A of the Code to
a participant on account of the participant’s separation of service may not be
made before the date that is six months after the date of separation from
service if the participant is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code.

(b) Election to Receive Restricted Stock Units in Lieu of Compensation. The
Administrator may, in its sole discretion, permit a participant to elect to
receive a portion of the cash compensation or Restricted Stock Award otherwise
due to such participant in the form of Restricted Stock Units. Any such election
shall be made in writing and shall be delivered to the Company no later than the
date specified by the Administrator and in accordance with rules and procedures
established by the Administrator. The Administrator shall have the sole right to
determine whether and under what circumstances to permit such elections and to
impose such limitations and other terms and conditions thereon as the
Administrator deems appropriate.

(c) Rights as a Shareholder. A participant shall have the rights as a
shareholder only as to shares of Stock acquired by the participant upon
settlement of Restricted Stock Units; provided, however, that the participant
may be credited with Dividend Equivalent Rights with respect to the Restricted
Stock Units, subject to the provisions of Section 13(a) and such terms and
conditions as the Administrator may determine.

(d) Restrictions. A Restricted Stock Unit may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of during the deferral
period.

(e) Termination. Except as may otherwise be provided by the Administrator either
in the Award agreement or, subject to Section 17 below, in writing after the
Award agreement is issued, a participant’s right in all Restricted Stock Units
that have not vested shall automatically terminate upon the participant’s
termination of employment (or cessation of business relationship) with the
Company and its Subsidiaries for any reason.

 

SECTION 8. UNRESTRICTED STOCK AWARDS

Grant or Sale of Unrestricted Stock. The Administrator may, in its sole
discretion, grant (or sell at par value or such other higher purchase price
determined by the Administrator) an Unrestricted Stock Award to any participant
pursuant to which such participant may receive shares of Stock free of any
restrictions (“Unrestricted Stock”) under the Plan. Unrestricted Stock Awards
may be granted or sold as described in the preceding sentence in respect of past
services or other valid consideration, or in lieu of any cash compensation due
to such participant.

 

8



--------------------------------------------------------------------------------

SECTION 9. PERFORMANCE SHARE AWARDS

(a) Nature of Performance Share Awards. A Performance Share Award is an Award
entitling the recipient to acquire shares of Stock upon the attainment of
specified performance goals. The Administrator may make Performance Share Awards
independent of or in connection with the granting of any other Award under the
Plan. The Administrator in its sole discretion shall determine whether and to
whom Performance Share Awards shall be made, the performance goals applicable
under each such Award, the periods during which performance is to be measured,
and all other limitations and conditions applicable to the awarded Performance
Shares; provided, however, that the Administrator may rely on the performance
goals and other standards applicable to other performance unit plans of the
Company in setting the standards for Performance Share Awards under the Plan.

(b) Rights as a Shareholder. A participant receiving a Performance Share Award
shall have the rights of a shareholder only as to shares of Stock actually
received by the participant under the Plan and not with respect to shares
subject to the Award but not actually received by the participant. A participant
shall be entitled to receive shares of Stock under a Performance Share Award
only upon satisfaction of all conditions specified in the written instrument
evidencing the Performance Share Award (or in a performance plan adopted by the
Administrator).

(c) Termination. Except as may otherwise be provided by the Administrator either
in the Award agreement or, subject to Section 17 below, in writing after the
Award agreement is issued, a participant’s rights in all Performance Share
Awards shall automatically terminate upon the participant’s termination of
employment (or cessation of business relationship) with the Company and its
Subsidiaries for any reason.

(d) Acceleration, Waiver, Etc. At any time prior to the participant’s
termination of employment (or other business relationship) by the Company and
its Subsidiaries, the Administrator may in its sole discretion accelerate, waive
or, subject to Section 17, amend any or all of the goals, restrictions or
conditions imposed under any Performance Share Award.

 

SECTION 10. OTHER STOCK-BASED AWARDS

(a) Nature of Other Stock-Based Awards. An Other Stock-Based Award includes
other Awards of Stock and other Awards that are valued in whole or in part by
reference to, or are otherwise based on, Stock, including without limitation,
convertible preferred stock, convertible debentures, exchangeable securities and
Awards valued by reference to book value or subsidiary performance. An Other
Stock-Based Award may be granted to any participant either along side or in
addition to or in tandem with Stock Options, Restricted Stock or Deferred Stock
granted under the Plan and/or cash awards made outside of the Plan. Stock
(including securities convertible into Stock) issued on a bonus basis under this
Section 10 may be issued for no cash consideration. Stock (including securities
convertible into Stock) purchased with a purchase right awarded under this
Section 10 shall be priced at least 25 percent of the Fair Market Value of the
Stock on the date of grant. The grant of an Other Stock-Based Award may be
subject to restrictions and conditions as the Administrator may determine at the
time of grant, including conditions based on continuing employment (or other
business relationship) and/or achievement of pre-established performance goals
and objectives. The grant of an Other Stock-Based Award is contingent on the
participant executing the Award agreement. The terms and conditions of each such
agreement shall be determined by the Administrator, and such terms and
conditions may differ among individual Awards and participants.

(b) Rights as a Shareholder. Until such time as an Other Stock-Based Award is
actually paid out in shares of Stock, a participant shall have no rights as a
holder of Stock.

 

9



--------------------------------------------------------------------------------

(c) Restrictions. An Other Stock-Based Award may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of except as
specifically provided herein or in the Award agreement.

(d) Termination. Except as may otherwise be provided by the Administrator in the
Award agreement or, subject to Section 17 below, in writing after the Award
agreement is issued, a participant’s right in his Other Stock-Based Awards that
have not vested shall automatically terminate upon the participant’s termination
of employment (or cessation of business relationship) with the Company and its
Subsidiaries for any reason.

 

SECTION 11. CASH-BASED AWARDS

Grant of Cash-Based Awards. The Administrator may, in its sole discretion, grant
Cash-Based Awards to any grantee in such number or amount and upon such terms,
and subject to such conditions, as the Administrator shall determine at the time
of grant. The Administrator shall determine the maximum duration of the
Cash-Based Award, the amount of cash to which the Cash-Based Award pertains, the
conditions upon which the Cash-Based Award shall become vested or payable, and
such other provisions as the Administrator shall determine. Each Cash-Based
Award shall specify a cash-denominated payment amount, formula or payment ranges
as determined by the Administrator. Payment, if any, with respect to a
Cash-Based Award shall be made in accordance with the terms of the Award and may
be made in cash or in shares of Stock, as the Administrator determines.

 

SECTION 12. PERFORMANCE-BASED AWARDS TO COVERED EMPLOYEES

(a) Performance-Based Awards. Any employee or other key person providing
services to the Company and who is selected by the Administrator may be granted
one or more Performance-Based Awards in the form of a Restricted Stock Award,
Restricted Stock Unit, Performance Share Award, Other Stock-Based Award or
Cash-Based Award payable upon the attainment of Performance Goals that are
established by the Administrator and relate to one or more of the Performance
Criteria, in each case on a specified date or dates or over any period or
periods determined by the Administrator. The Administrator shall define in an
objective fashion the manner of calculating the Performance Criteria it selects
to use for any Performance Period. Depending on the Performance Criteria used to
establish such Performance Goals, the Performance Goals may be expressed in
terms of overall Company performance or the performance of a region, division,
business unit, or an individual. The Administrator, in its discretion, may
adjust or modify the calculation of Performance Goals for such Performance
Period in order to prevent the dilution or enlargement of the rights of an
individual (i) in the event of, or in anticipation of, any unusual or
extraordinary corporate item, transaction, event or development, (ii) in
recognition of, or in anticipation of, any other unusual or nonrecurring events
affecting the Company or the financial statements of the Company, or (iii) in
response to, or in anticipation of, changes in applicable laws, regulations,
accounting principles or business conditions; provided, however, that the
Administrator may not exercise such discretion in a manner that would increase
the Performance-Based Award granted to a Covered Employee. Each
Performance-Based Award shall comply with the provisions set forth below.

(b) Grant of Performance-Based Awards. With respect to each Performance-Based
Award granted to a Covered Employee, the Administrator shall select, within the
first 90 days of a Performance Cycle (or, if shorter, within the maximum period
allowed under Section 162(m) of the Code) the Performance Criteria for such
grant, and the Performance Goals with respect to each Performance Criterion
(including a threshold level of performance below which no amount will become
payable with respect to such Award). Each Performance-Based Award will specify
the amount payable, or the formula for determining the amount payable, upon
achievement of the various applicable performance targets. The Performance
Criteria established by the Administrator may be (but need not be) different for
each Performance Cycle and different Performance Goals may be applicable to
Performance-Based Awards to different Covered Employees.

(c) Payment of Performance-Based Awards. Following the completion of a
Performance Cycle, the Administrator shall meet to review and certify in writing
whether, and to what extent, the Performance Goals for the Performance Cycle
have been achieved and, if so, to also calculate and certify in writing the
amount of the

 

10



--------------------------------------------------------------------------------

Performance-Based Awards earned for the Performance Cycle. The Administrator
shall then determine the actual size of each Covered Employee’s
Performance-Based Award, and, in doing so, may reduce or eliminate the amount of
the Performance-Based Award for a Covered Employee if, in its sole judgment,
such reduction or elimination is appropriate.

(d) Maximum Award Payable. The maximum Performance-Based Award payable to any
one Covered Employee under the Plan for a Performance Cycle is 50,000 shares
(subject to adjustment as provided in Section 3(b) hereof) or $2,500,000 in the
case of a Performance-Based Award that is a Cash-Based Award.

 

SECTION 13. DIVIDEND EQUIVALENT RIGHTS

(a) Dividend Equivalent Rights. A Dividend Equivalent Right is an Award
entitling the recipient to receive credits based on cash dividends that would
have been paid on the shares of Stock specified in the Dividend Equivalent Right
(or other award to which it relates) if such shares had been issued to and held
by the recipient. A Dividend Equivalent Right may be granted hereunder to any
participant as a component of an Award or as a freestanding award. The terms and
conditions of Dividend Equivalent Rights shall be specified in the grant.
Dividend equivalents credited to the holder of a Dividend Equivalent Right may
be paid currently or may be deemed to be reinvested in additional shares of
Stock, which may thereafter accrue additional equivalents. Any such reinvestment
shall be at Fair Market Value on the date of reinvestment. Dividend Equivalent
Rights may be settled in cash or shares of Stock or a combination thereof, in a
single installment or installments. A Dividend Equivalent Right granted as a
component of an award of Restricted Stock Units or Other Stock-Based Award with
performance-based vesting or Performance Share Award shall provide that such
Dividend Equivalent Right may not be exercisable or payable unless and until the
performance-based conditions have been met.

(b) Interest Equivalents. Any Award under this Plan that is settled in whole or
in part in cash on a deferred basis may provide in the grant for interest
equivalents to be credited with respect to such cash payment. Interest
equivalents may be compounded and shall be paid upon such terms and conditions
as may be specified by the grant.

(c) Termination. Except as may otherwise be provided by the Administrator either
in the Award agreement or, subject to Section 17 below, in writing after the
Award agreement is issued, a participant’s rights in all Dividend Equivalent
Rights or interest equivalents shall automatically terminate upon the
participant’s termination of employment (or cessation of business relationship)
with the Company and its Subsidiaries for any reason.

 

SECTION 14. TAX WITHHOLDING

(a) Payment by Participant. Each participant shall, no later than the date as of
which the value of an Award or of any Stock or other amounts received thereunder
first becomes includable in the gross income of the participant for Federal
income tax purposes, pay to the Company, or make arrangements satisfactory to
the Administrator regarding payment of, any Federal, state, or local taxes of
any kind required by law to be withheld with respect to such income. The Company
and its Subsidiaries shall, to the extent permitted by law, have the right to
deduct any such taxes from any payment of any kind otherwise due to the
participant. The Company’s obligation to deliver stock certificates to any
participant is subject to and conditioned on tax obligations being satisfied by
the participant.

(b) Payment in Stock. Subject to approval by the Administrator, a participant
may elect to have the minimum tax withholding obligation satisfied, in whole or
in part, by authorizing the Company to withhold from shares of Stock to be
issued pursuant to any Award a number of shares with an aggregate Fair Market
Value (as of the date the withholding is effected) that would satisfy the
minimum withholding amount due.

 

11



--------------------------------------------------------------------------------

SECTION 15. TRANSFERABILITY OF AWARDS

(a) Transferability. Except as provided in Section 15(b) below, during a
participant’s lifetime, his or her Awards shall be exercisable only by the
participant, or by the participant’s legal representative or guardian in the
event of the participant’s incapacity. No Awards shall be sold, assigned,
transferred or otherwise encumbered or disposed of by a participant other than
by will or by the laws of descent and distribution or pursuant to a domestic
relations order. No Awards shall be subject, in whole or in part, to attachment,
execution, or levy of any kind, and any purported transfer in violation hereof
shall be null and void.

(b) Administrator Action. Notwithstanding Section 15(a), the Administrator, in
its discretion, may provide either in the Award Certificate regarding a given
Award or by subsequent written approval that the participant (who is an employee
or director) may transfer his or her Non-Qualified Options to his or her
immediate Family Members for no value or consideration, provided that the
transferee agrees in writing with the Company to be bound by all of the terms
and conditions of this Plan and the applicable Award. In no event may an Award
be transferred by a participant for value.

(c) Family Member. For purposes of Section 15(b), “Family Member” shall mean a
participant’s child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any person sharing the participant’s household (other
than a tenant of the participant), a trust in which these persons (or the
participant) have more than 50 percent of the beneficial interest, a foundation
in which these persons (or the participant) control the management of assets,
and any other entity in which these persons (or the participant) own more than
50 percent of the voting interests.

(d) Designation of Beneficiary. Each participant to whom an Award has been made
under the Plan may designate a beneficiary or beneficiaries to exercise any
Award or receive any payment under any Award payable on or after the
participant’s death. Any such designation shall be on a form provided for that
purpose by the Administrator and shall not be effective until received by the
Administrator. If no beneficiary has been designated by a deceased participant,
or if the designated beneficiaries have predeceased the participant, the
beneficiary shall be the participant’s estate.

 

SECTION 16. TRANSFER, LEAVE OF ABSENCE, ETC.

For purposes of the Plan, the following events shall not be deemed a termination
of employment:

(a) a transfer to the employment of the Company from a Subsidiary or from the
Company to a Subsidiary, or from one Subsidiary to another Subsidiary; or

(b) an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, if the employee’s right to re-employment
is guaranteed either by a statute or by contract or under the written policy
pursuant to which the leave of absence was granted or if the Administrator
otherwise so provides in writing.

 

SECTION 17. AMENDMENTS AND TERMINATION

Unless sooner terminated as herein provided, the Plan shall terminate on the
tenth anniversary of the date the Plan is approved by the Administrator and no
Award shall be granted under the Plan on and after such date. The termination of
the Plan shall not adversely affect the rights under any outstanding Award
without the holder’s written consent. The Administrator may, at any time, amend
or discontinue the Plan and the Administrator may, at any time, amend or cancel
any outstanding Award for the purpose of satisfying changes in law or for any
other lawful purpose, but no such action shall adversely affect rights under any
outstanding Award without the holder’s written consent. Except as provided in
Section 3(b) or 3(c), in no event may the

 

12



--------------------------------------------------------------------------------

Administrator exercise its discretion to reduce the exercise price of
outstanding Stock Options or effect repricing of Stock Options through
cancellation and re-grants or cancellation in exchange for cash. Any material
Plan amendments (other than amendments that curtail the scope of the Plan),
including any Plan amendments that (i) increase the number of shares reserved
for issuance under the Plan, (ii) expand the type of Awards available under,
materially expand the eligibility to participate in, or materially extend the
term of, the Plan, or (iii) materially change the method of determining Fair
Market Value, shall be subject to approval by the Company shareholders entitled
to vote at a meeting of shareholders. In addition, to the extent determined by
the Administrator to be required by the Code to ensure that Incentive Stock
Options granted under the Plan are qualified under Section 422 of the Code or to
ensure that compensation earned under Awards qualifies as performance-based
compensation under Section 162(m) of the Code, Plan amendments shall be subject
to approval by the Company shareholders entitled to vote at a meeting of
shareholders. Nothing in this Section 17 shall limit the Board’s authority to
take any action permitted pursuant to Section 3(c).

 

SECTION 18. STATUS OF PLAN

Unless the Administrator shall otherwise expressly determine in writing, with
respect to the portion of any Award which has not been exercised and any
payments in cash, Stock or other consideration not received by a participant, a
participant shall have no rights greater than those of a general creditor of the
Company. In its sole discretion, the Administrator may authorize the creation of
trusts or other arrangements to meet the Company’s obligations to deliver Stock
or make payments with respect to Awards hereunder, provided that the existence
of such trusts or other arrangements is consistent with the foregoing sentence.

 

SECTION 19. SECTION 409A AWARDS

To the extent that any Award is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A (a “409A Award”), the Award
shall be subject to such additional rules and requirements as specified by the
Administrator from time to time in order to comply with Section 409A. In this
regard, if any amount under a 409A Award is payable upon a “separation from
service” (within the meaning of Section 409A) to a participant who is then
considered a “specified employee” (within the meaning of Section 409A), then no
such payment shall be made prior to the date that is the earlier of (i) six
months and one day after the participant’s separation from service, or (ii) the
participant’s death, but only to the extent such delay is necessary to prevent
such payment from being subject to interest, penalties and/or additional tax
imposed pursuant to Section 409A. Further, the settlement of any such Award may
not be accelerated except to the extent permitted by Section 409A.

 

SECTION 20. GENERAL PROVISIONS

(a) No Distribution; Compliance with Legal Requirements. The Administrator may
require each person acquiring Stock pursuant to an Award to represent to and
agree with the Company in writing that such person is acquiring the shares
without a view to distribution thereof.

No shares of Stock shall be issued pursuant to an Award until all applicable
securities law and other legal and stock exchange or similar requirements have
been satisfied. The Administrator may require the placing of such stop-orders
and restrictive legends on certificates for Stock and Awards as it deems
appropriate.

(b) Delivery of Stock Certificates. Stock certificates to be delivered to
participants under this Plan shall be deemed delivered for all purposes when the
Company or a stock transfer agent of the Company shall have mailed such
certificates in the United States mail, addressed to the participant, at the
participant’s last known address on file with the Company. Uncertificated Stock
shall be deemed delivered for all purposes when the Company or a Stock transfer
agent of the Company shall have given to the participant by electronic mail
(with proof of receipt) or by United States mail, addressed to the participant,
at the participant’s last known address on file with the Company, notice of
issuance and recorded the issuance in its records (which may include electronic
“book entry”

 

13



--------------------------------------------------------------------------------

records). Notwithstanding anything herein to the contrary, the Company shall not
be required to issue or deliver any certificates evidencing shares of Stock
pursuant to the exercise of any Award, unless and until the Board has
determined, with advice of counsel (to the extent the Board deems such advice
necessary or advisable), that the issuance and delivery of such certificates is
in compliance with all applicable laws, regulations of governmental authorities
and, if applicable, the requirements of any exchange on which the shares of
Stock are listed, quoted or traded. All Stock certificates delivered pursuant to
the Plan shall be subject to any stop-transfer orders and other restrictions as
the Administrator deems necessary or advisable to comply with federal, state or
foreign jurisdiction, securities or other laws, rules and quotation system on
which the Stock is listed, quoted or traded. The Administrator may place legends
on any Stock certificate to reference restrictions applicable to the Stock. In
addition to the terms and conditions provided herein, the Board may require that
an individual make such reasonable covenants, agreements, and representations as
the Board, in its discretion, deems necessary or advisable in order to comply
with any such laws, regulations, or requirements. The Administrator shall have
the right to require any individual to comply with any timing or other
restrictions with respect to the settlement or exercise of any Award, including
a window-period limitation, as may be imposed in the discretion of the
Administrator.

(c) Shareholder Rights. Until Stock is deemed delivered in accordance with
Section 20(b), no right to vote or receive dividends or any other rights of a
shareholder will exist with respect to shares of Stock to be issued in
connection with an Award, notwithstanding the exercise of a Stock Option or any
other action by the participant with respect to an Award.

(d) Other Compensation Arrangements; No Employment Rights. Nothing contained in
this Plan shall prevent the Board from adopting other or additional compensation
arrangements, including trusts, and such arrangements may be either generally
applicable or applicable only in specific cases. The adoption of this Plan and
the grant of Awards shall not confer upon any employee any right to continued
employment with the Company or any Subsidiary and shall not interfere in any way
with the right of the Company or any Subsidiary to terminate the employment of
any of its employees at any time.

(e) Trading Policy Restrictions. Option exercises and other Awards under the
Plan shall be subject to such Company insider-trading-policy-related
restrictions, terms and conditions as may be established by the Administrator,
or in accordance with policies set by the Administrator, from time to time.

(f) Forfeiture of Awards under Sarbanes-Oxley Act. If the Company is required to
prepare an accounting restatement due to the material noncompliance of the
Company, as a result of misconduct, with any financial reporting requirement
under the securities laws, then any participant who is one of the individuals
subject to automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of
2002 shall reimburse the Company for the amount of any Award received by such
individual under the Plan during the 12-month period following the first public
issuance or filing with the United States Securities and Exchange Commission, as
the case may be, of the financial document embodying such financial reporting
requirement.

 

SECTION 21. EFFECTIVE DATE OF PLAN

This Plan shall become effective upon shareholder approval in accordance with
Tennessee law, the Company’s amended and restated charter and bylaws and
applicable stock exchange rules. No grants of Awards may be made hereunder after
the tenth anniversary of the Effective Date.

 

SECTION 22. GOVERNING LAW

This Plan and all Awards and actions taken thereunder shall be governed by, and
construed in accordance with, the laws of the State of Tennessee, applied
without regard to conflict of law principles.

DATE OF APPROVAL OF PLAN BY BOARD: JUNE 17, 2013

DATE OF APPROVAL BY SHAREHOLDERS: SEPTEMBER 27, 2013

 

14